Case: 17-60303      Document: 00514667962         Page: 1    Date Filed: 10/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 17-60303                                October 3, 2018
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
CECILIA YANIRA CHAVEZ-LOPEZ, also known as Cecilia Yaniera Chavez-
Lopez,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 895 824


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Cecilia Yanira Chavez-Lopez, a native and citizen of El Salvador,
petitions for review of a decision by the Board of Immigration Appeals (BIA)
dismissing her appeal of the denial of her applications for asylum and
withholding of removal by an immigration judge (IJ). Chavez-Lopez argues
that (1) the IJ and BIA should have applied a mixed motive standard because



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60303    Document: 00514667962     Page: 2    Date Filed: 10/03/2018


                                 No. 17-60303

membership in a particular social group need not be the sole reason for her
persecution and (2) there was not substantial evidence to support the finding
that she was being persecuted due to a personal dispute.
      Generally, we have authority to review only the decision of the BIA but
will consider the IJ’s decision if it influenced the determination of the BIA.
Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). Because the BIA agreed
with the IJ’s findings and conclusions, the IJ’s findings are reviewable. See
Enriquez-Gutierrez v. Holder, 612 F.3d 400, 407 (5th Cir. 2010). We review
findings of fact for substantial evidence, and we review rulings of law de novo.
See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009); Zhu, 493 F.3d at 594.
      Contrary to Chavez-Lopez’s assertion that the IJ and BIA applied the
wrong legal standard to her claims for asylum and withholding of removal, the
record reveals that the IJ at least implicitly considered the mixed motive test
and explicitly concluded that Chavez-Lopez’s membership in a particular social
group was not a central reason for her persecution. Moreover, such claims will
fail if the persecution is based on a purely personal motive and there is no
nexus to a recognized ground. See Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th
Cir. 2004).   Substantial record evidence supports the IJ’s and the BIA’s
conclusion that Chavez-Lopez’s persecution was the result of a personal
business dispute. See id. at 792-93. Chavez-Lopez has not demonstrated that
the evidence compels reversal of the BIA’s finding that she was not entitled to
asylum or withholding of removal. See Chen v. Gonzales, 470 F.3d 1131, 1134-
38 (5th Cir. 2006).
      Accordingly, her petition for review is DENIED.




                                       2